We issued an alternative writ of mandamus directing respondent to approve an application for a license to sell liquor or show cause. Respondent answered and relator has now moved for a peremptory writ notwithstanding the answer.
Relator held a license from the City of Miami and also a state and county license to operate a package store. He found it necessary to move his location to an immediate adjacent location. On his application the City of Miami granted his license for the new location. Respondent's refusal is based upon Chapter 24706, Special Acts of 1947, the effect of which is to limit the number of licenses, except in certain instances, to one license to each 1500 persons in the City of Miami.
We are asked to hold the special act unconstitutional. It is our conclusion that the relator is entitled to the relief asked without a declaration that the challenged act is void. For that reason we make no commitment as to the constitutionality of the act. The act contains a proviso: (Chapter 24706, Special Acts, 1947.)
". . . that the limitation provisions of this Act shall not apply to the licenses in effect and which were issued by the City of Miami to retail vendors of intoxicating beverages during or for the license year beginning October 1, 1946, and *Page 540 
which comply with the laws of the City of Miami and all licenses in effect and which were properly issued for or during the license year beginning October 1, 1946, and which comply with the laws of the City of Miami shall from year to year hereafter, upon payment of the requisite license fees therefor, be renewed and reissued by such city for the continuation of the same type of business being conducted by such vendors and at the same location specified in such licenses: . . . "
Relator's case comes under this proviso and was entitled to have his state and county licenses. The City of Miami evidently so recognized his right and so should the state. Under general law the annual renewal of licenses shall be granted as a matter of course unless same are revoked or the holder is disqualified. Sections 561.27, 561.28, Fla. Stat., 1941, F.S.A. Provision is also made for the licensee to move his location. Section 561.33, Fla. Stat., F.S.A. In this case the move would not call for an increase in the number of licenses in the City of Miami.
For the reasons stated the peremptory writ is ordered.
So ordered.
TERRELL, CHAPMAN and SEBRING, JJ., concur.
THOMAS, C. J., and WHITE, Associate Justice, dissent.
HOBSON, J., not participating.